     Case 8:20-cv-01233-AAS Document 27 Filed 03/25/21 Page 1 of 4 PageID 169




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

JUSTIN KING,

        Plaintiff,
v.                                             Case No. 8:20-cv-1233-T-AAS

JAMOND CLARK, et al.,

      Defendants.
________________________________/

                                     ORDER

        Defendants Jamond Clark and Stevens Transport, Inc. (collectively, the

defendants) move for an order compelling the Florida Highway Patrol (FHP)

to produce unredacted computer aided dispatch (CAD) notes and 911 audio

recordings related to the accident at issue. (Doc. 25). This request is unopposed.

(Id. at p. 8).

        This is a personal injury action arising out of a motor vehicle accident.

(Doc. 1). FHP investigated the accident. (Doc. 25, Ex. A). The defendants

believe there are witnesses to the accident or just before the accident but

cannot identify or contact the witnesses without the unredacted CAD notes

and the 911 audio recordings.1


1 The defendants requested the CAD notes and 911 audio recordings, but FHP
provided redacted copies. (Doc. 25, Ex. B). FHP will not provide unredacted notes
without a court order.
                                         1
  Case 8:20-cv-01233-AAS Document 27 Filed 03/25/21 Page 2 of 4 PageID 170




     Florida’s Public Records Law, Chapter 119 Florida Statues, provides a

right of access to the records of state and local government. For the public

records law, the term “public records” is defined to include all documents,

tapes, sound recordings or other material made or received under law or

ordinance or in connection with the transaction of official business by any

agency. Fla. Stat. § 119.011(12). The Public Records Act is to be liberally

construed in favor of open government, and exemptions from disclosure are to

be narrowly construed so they are limited to their stated purpose. Gillum v.

Tribune Company, 503 So. 2d 327 (Fla. 1987).

     The CAD notes requested are public records under Florida’s Public

Records Law and must be compelled. However, Florida Statute section 365.171

exempts the names and other identifying information of 911 callers from the

public disclosure requirements of the Public Records Act. But “courts may

order a governmental or law enforcement agency to open its records for the

purpose of providing information that is exempt from disclosure under the

Florida Public Records Act ... upon a showing of ‘exceptional necessity’ or

‘extraordinary circumstances.’” Crews v. Hensley, No. 3:05-CV-1288-J-12MCR,

2006 WL 1679596, at *1 (M.D. Fla. June 13, 2006) (citing Henderson v. Perez,

835 So. 2d 390, 392 (Fla. 2d DCA 2003)).



                                     2
  Case 8:20-cv-01233-AAS Document 27 Filed 03/25/21 Page 3 of 4 PageID 171




      The defendants cannot identify witnesses to the accident without the

unredacted CAD notes and the 911 audio recordings. (Doc. 25, p. 7). The

information is not readily obtainable from any other source and may be critical

to resolving the parties’ dispute. (Id.). Exceptional circumstances exist to

compel the production of the 911 recordings. See Cerra v. Bounds, No. 6:18-CV-

76-ORL-22DCI, 2018 WL 5084722, at *1 (M.D. Fla. June 7, 2018) (“[T]he Court

finds exceptional necessity exists and Plaintiff has a compelling interest in

discovering the identity of any persons who may have made 911 phone calls

relating to the accident at issue in this case.”); Crews, 2006 WL 1679596, at *2

(same).

      Accordingly, the defendants’ motion to compel (Doc. 25) is GRANTED to

the extent that FHP must produce the unredacted CAD notes and the 911

audio recordings related to the accident at issue in this action.

      ORDERED in Tampa, Florida on March 25, 2021.




                                        3
  Case 8:20-cv-01233-AAS Document 27 Filed 03/25/21 Page 4 of 4 PageID 172




cc:

Florida Highway Patrol – Troop Q,
C/O Glenn D. Hedgecoth, FMRCC Manager,
Fort Myers Regional Communications Center,
10041 Daniels Parkway, Fort Myers, Florida 33913




                                      4
